COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


THE CITY OF EL PASO, TEXAS,                      §
                                                                    No. 08-13-00187-CV
                               Appellant,        §
                                                                      Appeal from the
v.                                               §
                                                                 County Court at Law No. 3
HIGH RIDGE CONSTRUCTION,                         §
INC.,                                                             of El Paso County, Texas
                                                 §
                               Appellee.                           (TC# 2011DCV00361)
                                                 §

                                        JUDGMENT

        The Court has considered this cause on the record and concludes there was error in part
of the judgment as to Appellant’s unconstitutional takings claim, we therefore reverse the trial
court’s order denying the plea to the jurisdiction and render judgment dismissing that claim.
Further, as to Appellant’s breach of contract claim, we reverse the trial court’s order denying the
plea to the jurisdiction and remand to the trial court to allow Appellant to amend their pleadings
in accordance with this Court’s opinion. In all other respects, we affirm the trial court’s
judgment.
        We further order that Appellant and Appellee each pay one-half (1/2) the costs of this
appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Barajas, C.J., and Chew, C.J. (Senior Judges)
Chew, C.J. (Senior Judge), sitting by assignment (concurring opinion), joined by Barajas, C.J.
(Senior Judge), sitting by assignment